[Sutherland Asbill & Brennan Letterhead] FREDERICK R. BELLAMY DIRECT LINE: 202.383.0126 E-mail: fred.bellamy@sutherland.com April 28, 2014 Board of Directors Transamerica Life Insurance Company Transamerica Corporate Separate Account Sixteen 4333 Edgewood Road, NE Cedar Rapids, IA 52499 RE:Transamerica Corporate Separate Account Sixteen Advantage X File Nos. 333-109579/811-21440 To the Board of Directors: We hereby consent to the reference to our name under the heading “Legal Matters” in the Statement of Additional Information filed as part of Post-Effective Amendment No. 20 to the Form N-6 registration statement for Transamerica Corporate Separate Account Sixteen (File No. 333-109579). In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Sincerely, SUTHERLAND ASBILL & BRENNAN LLP By: /s/ Frederick R. Bellamy Frederick R. Bellamy ATLANTA AUSTIN HOUSTON NEW YORK SACRAMENTO WASHINGTON DC
